                                  Case 20-21017   Doc 88   Filed 05/04/21    Page 1 of 2
Entered: May 4th, 2021
Signed: May 4th, 2021

SO ORDERED
Hearing to be held June 7, 2021 at 2:00 p.m.




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                               (Greenbelt Division)


          In re:

          iTHRIVE HEALTH, LLC,                                      Case No. 20-21017-TJC
                                                                    Chapter 11 (SubChapter V)
                        Debtor.


                   ORDER SETTING HEARING ON SUBCHAPTER V PLAN CONFIRMATION

                   The above-captioned debtor and debtor-in-possession (the “Debtor”) has elected to -

         proceed with this case under Subchapter V of Chapter 11 of Title 11 of the United States Code.

                   Previously, the court entered a scheduling order on December 30, 2020, (ECF 15) setting

         a deadline for the debtor to file their plan of reorganization. The debtor has filed a SubChapter V

         plan (the “Original Plan,” ECF 74) and an amended Subchapter V plan (the “Amended Plan,”

         ECF 86) under 11 U.S.C. §§1190 and 1191. ECF 86.

                   Pursuant to Interim Fed. R. Bankr. P. 3017.2, IT IS ORDERED:

                   1. Confirmation Hearing. The Court shall hold a hearing on confirmation of the

         Debtor’s plan of reorganization on the time and date scheduled above by videoconference.
                  Case 20-21017          Doc 88   Filed 05/04/21      Page 2 of 2




       2. Objections to Plan. May 28, 2021, is the deadline for filing and serving written

objections to confirmation of the Amended Plan pursuant to Federal Rules of Bankruptcy

Procedure 2002(b) and 3020(b)(1). Any party in interest objecting to the Amended Plan,

including the proposed treatment of any claim or interest under the plan, must file and serve a

timely objection in accordance with this Scheduling Order.

       3. Voting on Plan. May 28, 2021, is the deadline for submitting written acceptances or

rejections of the Debtor’s plan of reorganization. Acceptances and rejections must be submitted

to the Debtor’s attorney at the following address: Justin Fasano, McNamee, Hosea et al. 6411 Ivy

Lane Ste. 200 Greenbelt, MD 20770.

       4. Service of Plan Documents. Within one business day of the entry of this Order, the

Debtor shall serve a copy of this Order, the Debtor’s plan of reorganization, a redline between

the original Chapter 11 plan and the amended Chapter 11 plan, and a ballot conforming to

Official Form 314 on all creditors, equity security holders, other parties in interest, the

Subchapter V Trustee, and the United States Trustee, as provided in Interim Federal Rule of

Bankruptcy Procedure 3017.2; and the Debtor’s attorney shall thereafter promptly file a

certificate of service with the Court.

cc:
Debtor
Debtor’s Counsel
Subchapter V Trustee
U.S. Trustee


                                          END OF ORDER




                                                  2
